Exhibit 10.23

 

[g29201kaimage002.gif]

[g29201kaimage004.gif]

 

 

 

333 Corporate Woods Parkway

 

 

 

Vernon Hills, Illinois 60061.3109 U.S.A.

 

 

 

Telephone +1.847.634.6700

 

 

 

Facsimile +1.847.913.8766

 

 

 

www.zebracorporation.com

 

 

 


EDWARD L. KAPLAN

Chairman and CEO

 

 

February 4, 2002

 

Mr. John Paxton

14338 Laurel Trail

Wellington, FL  33414

 

 

Dear John:

 

This letter confirms our verbal understanding of my offer to you to join Zebra
Technologies Corporation as President, Barcode Business Unit reporting directly
to me. With acceptance of this position, you will be part of Zebra’s top
management team. I am excited about your ability to contribute to our company’s
future growth and look forward to having you as a member of our team. I would
like your effective start date to be Wednesday, February 20, 2002.

 


BASE AND PAY BONUS: YOUR BASE SALARY WILL BE $500,000 ON AN ANNUAL BASIS. THIS
WILL BE PAYABLE ON A BI-WEEKLY BASIS, IN THE AMOUNT OF $19,230.76.   THERE IS
ALSO A SIGNIFICANT MANAGEMENT BONUS PLAN OPPORTUNITY THAT HAS A TARGET EQUAL TO
60% OF BASE EARNINGS, WHICH WHEN ANNUALIZED IS $300,000. THUS, THE ANNUALIZED
BASE PLUS TARGET BONUS IS $800,000.  UPON YOUR ARRIVAL, WE WILL MEET TO
ESTABLISH OBJECTIVES AND THE CRITERIA WHICH WILL BE USED FOR YOUR PARTICIPATION
IN THE MANAGEMENT BONUS PLAN.

 

Stock Options:  Also, you will be granted a Stock Option for 100,000 shares of
Zebra Class A Common Stock on your first day of employment. The grant price of
these shares will be based upon the closing price of Zebra’s stock as listed on
the Nasdaq at the conclusion of your first day of employment. Zebra Technologies
Corporation Stock Options vest over 5 years at the rate of 15% on the first
anniversary of the grant, 17.5% on the second anniversary, 20% on the third
anniversary, 22.5% on the fourth anniversary and the remaining 25% on the fifth
anniversary. Zebra options have a ten-year life from the date of grant.  This
means that the value of your option can appreciate for ten years from the Grant
Date before you are required to exercise.  You may sell up to 100% of the shares
you acquire upon exercise of each of your options with no holding period.

 

Future options are granted at the discretion of the Board of Directors and the
CEO.

 

Other Benefits:  Zebra offers family coverage in the Zebra healthcare plan
(medical/dental), life insurance coverage of $150,000 and other Zebra employee
benefit plans in accordance with the plan documents or company policy.  You will
be eligible to participate in the company’s Profit Sharing and Savings Plan and
the Employee Stock Purchase Plan (attached) in accordance with the plan
documents.  The Company retains its existing right to amend or terminate at any
time any employee benefit plan.

 

Relocation:  Relocation costs will be reimbursed per our standard relocation
policy. Please review the attached policy and assess your needs so that we can
work out the details.

 

Vacation:   With respect to vacation, in addition to the standard vacation plan,
you will receive additional paid vacation days so that in total, you will not
have less than three weeks vacation per year.

 

--------------------------------------------------------------------------------


 

Termination:  If you are terminated for other than cause, you will receive
severance pay as follows:

•      12 months of base compensation

•      12 months of outplacement services

•      Payout will cease when you start employment at your next job.

 

Resignation:  You will be required to provide six (6) weeks written notice if
you resign from Zebra.

 

Zebra Technologies Corporation expects each of its employees who have access to
confidential business information to keep such information confidential. It is
customary for all associates to sign an Employment Agreement, which contains a
non-compete clause. We are including our standard Employment Agreement for you
to review. In light of your vast industry background and experience, I would
like to discuss with you what is appropriate in your situation. It is also our
policy to avoid the use of confidential information, which you may have
concerning your previous employer.

 

This offer is subject to your review and is contingent upon successful
completion of the referencing process.  Your employment is also subject to
passing a drug screening which will be scheduled for you.

 

Your employment is for no specific period of time, and both you and the Company
may terminate the employment relationship per the above agreement.  However, it
is my understanding that if you accept this offer, you are making a 5 year
commitment to Zebra that is not legally binding.

 

The letter contains the entire agreement concerning our offer of employment and
may not be modified or changed unless in writing and signed by me.

 

To acknowledge acceptance of this offer, please sign and return to me one copy
of this letter.

 

Best regards,

 

ACCEPTED:

 

 

 

/s/ Edward L. Kaplan

 

/s/ John Paxton

 

 

 

 

 

Edward L. Kaplan

 

John Paxton

 

Chairman and CEO

 

 

 

 

 

February 17, 2002

 

 

 

 

 

 

 

Date

 

 

--------------------------------------------------------------------------------